Case: 17-40797      Document: 00514349378         Page: 1    Date Filed: 02/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-40797
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 15, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ARTIS RYAN MILLER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:08-CR-347-2


Before SMITH, WIENER, and HAYNES, Circuit Judges.
PER CURIAM: *
       Artis Ryan Miller, federal prisoner # 37382-177, was convicted by a jury
of conspiring to possess with intent to distribute in excess of 1,000 kilograms
of marijuana and possession with intent to distribute in excess of
100 kilograms of marijuana. He moves for leave to proceed in forma pauperis
(IFP) in his appeal of the district court’s denial of his 18 U.S.C. § 3582(c)(2)
motion, in which he sought a sentence reduction under Amendment 782 to the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40797    Document: 00514349378     Page: 2   Date Filed: 02/15/2018


                                 No. 17-40797

Sentencing Guidelines. Miller argues that the district court erred by failing to
correctly determine drug quantity at his original sentencing and should not
have relied upon that erroneous determination to deny his § 3582(c)(2) motion.
He also argues that the district court erred by denying relief based upon the
determination that he obstructed justice, which was erroneous when made at
his original sentencing.
      By moving for leave to proceed IFP, Miller challenges the district court’s
certification that his appeal was not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). This court’s inquiry into a litigant’s good
faith “is limited to whether the appeal involves legal points arguable on their
merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
Cir. 1983) (internal quotation marks and citation omitted).
      Miller’s challenge to issues that were resolved at his original sentencing
hearing lacks merit, as issues that relate to original sentencing determinations
may not be relitigated in a § 3582(c)(2) proceeding. United States v. Evans,
587 F.3d 667, 674 (5th Cir. 2009). As the district court’s decision reflects
consideration of Miller’s motion and the 18 U.S.C. § 3553(a) factors, the denial
of the motion was not an abuse of discretion. See United States v. Whitebird,
55 F.3d 1007, 1010 (5th Cir. 1995).
      This appeal does not present a nonfrivolous issue. See Howard, 707 F.2d
at 220. Miller’s IFP motion is DENIED, and the appeal is DISMISSED as
frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.




                                       2